Title: To Alexander Hamilton from Nathan Rice, 26 October 1799
From: Rice, Nathan
To: Hamilton, Alexander


My General
Oxford [Massachusetts] Octr 26th. 1799

As by your favour of the 19th ultimo I am requested to select & nominate two persons, whom I should prefer to be appointed Cadets. I now do myself the honor of solliciting that appointment for Mr Edward Le Britton Wilson whom I have named before & Mr Joseph Stickney—a very genteel young man of the Town of Worcester in the Common Wealth—as the two whom I prefer.
With great esteem I am   Sir yr obt Servant
N: Rice
PS. We can not recruit a man for want of cash.

Genl Hamilton
 